Oo mA HN DN fF WY NY

NO wNoO NO NO NO NO NO HN NO KH KF KF KF HF FE FEF OES
on DWN ON BPW NYO kK CO UO WAN WD Hn Ff WY NY KF OC

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Case No. CV 19-364 JAK (MRW)
BETSAIDA SANTANA LUCAS,
Plaintiff,
ORDER ACCEPTING FINDINGS
V. AND RECOMMENDATIONS OF
UNITED STATES MAGISTRATE
LOS ANGELES COUNTY JUDGE
DEPARTMENT OF PUBLIC
SOCIAL SERVICES, et al.,
Defendant.

 

 

 

Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
on file, and the Report and Recommendation of the United States Magistrate
Judge. Further, the Court has engaged in a de novo review of those portions of the
Report to which Plaintiff has objected. The Court accepts the findings and

recommendation of the Magistrate Judge.

DATE: July 5, 2019 C) | | -

HON. JOHN A. KRONSTADT
UNITED STATES DISTRICT JUDGE

 

 
